Citation Nr: 1541346	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for sexual dysfunction, claimed as problems ejaculating.

4.  Entitlement to service connection for shortness of breath.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as anxiety and memory loss.

6.  Entitlement to service connection for right upper extremity radiculopathy.

7.  Entitlement to service connection for right shoulder disability.

8.  Entitlement to service connection for thoracic spine disability.

9.  Entitlement to service connection for lumbar spine disability.

10.  Entitlement to service connection for facial myalgia.

11.  Entitlement to service connection for temporal mandibular joint (TMJ) dysfunction.

12.  Entitlement to service connection for intraoral leukoplakia.

13.  Entitlement to service connection for a dental disorder for treatment purposes.

14.  Entitlement to service connection for a dental disorder other than intraoral leukoplakia and TMJ dysfunction for compensation purposes.

15.  Entitlement to service connection for a skin disorder, claimed as folliculitis.

16.  Entitlement to service connection for an eye disorder, claimed as myopia.

17.  Entitlement to service connection for irritable bowel syndrome (IBS).

18.  Entitlement to service connection for intercostal rib sprain.

19.  Entitlement to service connection for left upper extremity radiculopathy, claimed as left arm and hand numbness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to April 2006, including service in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California and Oakland, California.

In July 2015, a Central Office hearing was held before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

The Veteran initially submitted claims of entitlement to service connection for anxiety and memory loss.  However, the medical evidence of record shows that he has since received diagnoses of PTSD and major depressive disorder.  The Board notes that a claim of service connection encompasses all pertinent symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).

The issues of entitlement to service connection for (1) sexual dysfunction, (2) right shoulder disability, (3) thoracic spine disability, (4) lumbar spine disability, (5) facial myalgia, (6) TMJ dysfunction, (7) intraoral leukoplakia, (8) dental disorder for treatment purposes, (9) dental disorder other than leukoplakia and TMJ dysfunction for compensation purposes, (10) eye disorder, (11) IBS, and (12) intercostal rib sprain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran has credibly asserted that he has had ringing in his ears, which has been described by a VA examiner as tinnitus, since exposure to acoustic trauma in service.

2.  The Veteran does not have a current hearing loss disability.

3.  The Veteran has PTSD that is linked to a confirmed in-service stressor.

4.  The Veteran has left upper extremity radiculopathy which manifest during service.

5.  The Veteran has right upper extremity radiculopathy which manifest during service.

6.  The Veteran has recurrent furuncles which manifest during service.

7.  The Veteran does not have a current diagnosis of folliculitis.

8.  Shortness of breath is a symptom of the Veteran's service-connected asthma.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A hearing loss disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2015).

3.  PTSD is attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Left upper extremity radiculopathy was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Right upper extremity radiculopathy was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  A skin disorder, diagnosed as recurrent furuncles, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  There is no current diagnosis of folliculitis that was incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  As shortness of breath is considered a symptom of the Veteran's service-connected asthma, there is no further error of fact or law at issue.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, notice was sent to the Veteran in December 2006 and June 2007.  To the extent that these letters are not fully compliant with the VCAA, the Board notes that the Veteran and his representative have shown actual knowledge of what is needed to substantiate their claims through their statements and testimony.  For example, at the hearing they testified in detail about each of the issues on appeal.  Therefore, any notice error by VA is considered harmless.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, with respect to the claims for hearing loss and folliculitis, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Service treatment records and post-service private and VA treatment records have been obtained.  An audiological examination was provided in October 2008 (with an addendum opinion provided in July 2009), and a comprehensive skin examination was also provided in November 2008.  As evidenced by the reports from these examinations, the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions regarding the nature and etiology of the Veteran's claimed disorders.  The Board finds that the reports of record are adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran and his family and friends have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to his claims.

Finally in this regard, during the July 2015 Board hearing, the undersigned asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claim.  The Veteran specifically noted that he had submitted all the evidence he wished to submit in connection with his claim.  This action supplemented VA's compliance with the VCAA and complies with 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Tinnitus

The Veteran avers that he has had ringing in his ears since being exposed to loud noises in service.  Specifically, he alleges that he was repeatedly exposed to explosions without ear protection while serving in Afghanistan.  His DD-214 form indicates that his military occupational specialty (MOS) was mortarman.

After reviewing the evidence of record, the Board finds that the Veteran's reports of ringing in the ears since being exposed to explosions in Afghanistan is consistent with the circumstances of his service and his MOS.  In addition, a VA examination in October 2008 confirmed that the ringing in the ears observed by the Veteran was tinnitus.  The Veteran's credible assertions of ringing in his ears establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.  In this regard, the Board is aware that the VA examiner provided a negative nexus opinion, citing the fact that the Veteran denied ringing in the ears post-deployment and also that he had no observable hearing loss and was taking medications for unrelated conditions which could have caused his tinnitus.  However, the Board is affording this opinion no probative weight, as it does not take proper account of the Veteran's credible contentions that the ringing in his ears started during service after exposure to excessive noise during combat action.  (It is further noted that even if the Veteran's tinnitus was caused by medication taken during service, service connection would be warranted as the disease would have manifested in service.)  In any event, as the Veteran has credibly reported experiencing ringing in his ears since service, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Hearing Loss

The Veteran contends he has hearing loss that is due to hazardous noise exposure in service-specifically, exposure to heavy weapons fire in Afghanistan.  Because a hearing loss disability has not been shown, in accordance with VA regulations, service connection is not warranted.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Service treatment records contain no complaints or treatment for hearing loss, and two in-service audiograms reveal normal hearing.  A March 2004 audiogram revealed pure tone averages, in decibels, as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
0
5
0
0
10


An August 2005 audiogram also revealed pure tone testing within normal limits:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
0
0
LEFT
10
10
0
0
5


Notwithstanding the above, the Board notes that the absence of in-service evidence of hearing loss is not fatal to the Veteran's service connection claim.  See Hensley, 5 Vet. App. at 158; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

On VA examination in October 2008, the Veteran reported that his hearing loss originated from proximity to explosions while serving in Afghanistan.  A physical examination of both ears was normal.  An audiogram (from June 2008) revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
5
LEFT
10
10
5
-5
10


Additionally, speech audiometry revealed speech recognition ability of 100 percent in both ears.  After reviewing the record, including the Veteran's in-service audiograms, the examiner indicated that there was no diagnosis of hearing loss as both ears were within normal limits.  The examiner confirmed these findings in a July 2009 addendum opinion.

Subsequent post-service medical records contain no indication of hearing loss rising to the level of disability pursuant to VA regulations.  In an April 2010 statement, the Veteran modified his argument somewhat, claiming that his hearing loss was "most effected when my tinnitus is active."  At his Board hearing, the Veteran reported having generalized hearing loss, testifying that "his ears will hurt" if he attends noisy events.  He also confirmed that tinnitus was a major cause of his hearing loss.

Upon review, the Board finds that service connection cannot be granted because the evidence shows no current hearing loss disability pursuant to VA regulations.  Although the record reflects complaints of subjective hearing loss, the evidence as a whole-including every audiogram of record-demonstrates a level of hearing that does not constitute a disability under VA regulations.  See 38 C.F.R. § 3.385.

To the extent that the Veteran claims to have a hearing loss disability that was incurred during service, the medical evidence of record clearly reflects otherwise, and is more probative than the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness, but lay testimony is not competent to substantiate complex medical opinions requiring specialized knowledge or training); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, to the extent he claims to have hearing loss that is caused by tinnitus, the Board notes that he is already in receipt of service connection for that disability.  In short, the multiple audiograms of record, in addition to the VA examiners' findings, demonstrate that the Veteran does not have a hearing loss disability pursuant to VA regulations.  Furthermore, there is nothing in the evidence that rationally links the Veteran's subjective complaints of hearing loss with a current hearing loss disability, nor does the weight of the evidence suggest that an organic disease of the nervous system associated with hearing loss manifest in service or within one year of separation.  See 38 C.F.R. § 3.303(d); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Without a current disability, service connection may not be granted.  Palczewski, 21 Vet. App. at 179-80.

PTSD

The Veteran contends that his current mental health symptoms are related to traumatic experiences he had while serving in Afghanistan.  For the following reasons, the Board finds that service connection for PTSD is warranted.

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory"-i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If, however, the Veteran's stressor is unrelated to participation in combat, then lay testimony, in and of itself, is insufficient to corroborate the stressor.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen, 10 Vet. App. at 146-47; see also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843 (since codified at 38 C.F.R. § 3.304(f)(3)).  The revised regulation essentially eases the requirement that there be corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided the stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the stressor.

Upon review, the record supports the Veteran's claim of service connection for PTSD.  As noted above, the Veteran served in Afghanistan as a mortarman, and his service personnel records indicate he received hostile fire pay from November 2004 to March 2005.  Numerous lay statements from the Veteran and his fellow Marines indicate that the Veteran served in combat as part of Operation Cornhusker.  Specifically, these statements reflect that on the last day of the operation the Veteran's team came under mortar and small-arms fire from enemy combatants.  One Marine reported that, following the encounter, the Veteran was "pretty shak[e]n up because the blast was so close."  Most significantly, a January 2007 VA examination indicated a diagnosis of PTSD with major depressive disorder which the psychologist determined was linked to these in-service stressors.  The findings by a VA psychologist are consistent with places, types, and circumstances of the Veteran's service as an infantryman in Afghanistan.  The criteria for service connection for PTSD have been met.

Bilateral Upper Extremity Radiculopathy

The Veteran contends that his documented neurological symptoms in both arms, to include pain, numbness, tingling, and weakness, stem from in-service neck injuries.  For the reasons discussed below, the Board finds that bilateral upper extremity radiculopathy was incurred in service, and therefore service connection is warranted.

Upon review, the Veteran's service treatment records reflect that he suffered a neck injury during boot camp in May 2004.  Thereafter, he was treated for neurological symptoms in his shoulders and arms, with the left side more severe than the right.  After deploying to Afghanistan in November 2004, he sustained neck trauma for a second time when he slipped while climbing a mountain.  He subsequently reported losing feeling in his left side for several minutes.  In March 2005, he was medically evacuated to Germany for treatment for a herniated disc with associated cervical radiculopathy.  He continued to complain of back pain and neurological symptoms in both upper extremities, with the most severe symptoms being in his left arm and shoulder.

Following discharge from service, the Veteran has continued to receive treatment for upper extremity neuropathy and radiculopathy.  His symptoms have been characterized by pain, numbness, tingling, and weakness in both arms, but with more severe symptoms on the left side.  An X-ray obtained during a January 2007 VA examination showed no evidence of nerve damage; however, the Veteran reported subjective symptoms in both arms.  Similarly, X-rays performed during an October 2008 VA examination revealed no evidence of acute denervation, entrapment, or peripheral neuropathy.  Nevertheless, the examination report confirmed bilateral upper extremity radiculopathy, secondary to in-service neck injuries, with symptoms such as arm and shoulder weakness, numbness, paresthesias, and pain.

In sum, the evidence establishes that the Veteran suffered neck injuries in service which resulted in bilateral upper extremity neuropathy and radiculopathy.  As the post-service medical and lay evidence demonstrates that he continues to have neurological symptoms in both arms, the Board finds that the evidence supports the claim and service connection is warranted for radiculopathy of both upper extremities.


Skin Disorder and Folliculitis

The Veteran contends that he has recurrent skin problems (claimed as folliculitis) which originally manifested during service.  After reviewing the evidence, the Board finds that service connection is warranted for a skin disorder manifested by recurrent furuncles.

Service treatment records include a diagnosis of mild folliculitis in April 2004 after the Veteran sought treatment for pustules on his inner thighs and legs.  In September 2004, he presented with swelling on his right arm and was diagnosed with cellulitis.  Post-service treatment notes includes multiple complaints of skin lesions, including recurrent boils, in 2006, 2007, and 2008.  On VA examination in November 2008, the Veteran reported seeking treatment for a boil on his right buttock beginning in the summer of 2005.  He further stated that since that time he had recurrent boils about every two months.  On physical examination, multiple scars were noted on the forearm and right buttock, which were moderately disfiguring.  After reviewing the claims file, the examiner concluded that the etiology of the Veteran's skin problems was unknown, but that in light of his medical history it was more likely than not that his symptoms originated in service.  The Board agrees.  The weight of the evidence supports a finding that the Veteran has a recurrent skin disorder, diagnosed as recurrent furuncles, that first manifest in service.  Service connection is therefore warranted for this disability.

Service connection is not warranted, however, for folliculitis.  The Board acknowledges that the Veteran testified during his Board hearing that he had folliculitis since service, which he described as "an enormous trail of bumps" on his neck area.  At the hearing, he also reported being told by a medical professional that his folliculitis persisted after separation.  The Board concedes in-service manifestations of folliculitis, as noted above.  However, the Veteran's post-service medical records reveal no indication of folliculitis, and the November 2008 VA skin examination was negative for folliculitis.  Thus, to the extent that the Veteran claims to have a current diagnosis of folliculitis that originated during service, the medical evidence of record reflects otherwise, and is more probative than his lay contentions.  See Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  In sum, the weight of the evidence is against a finding of a current diagnosis of folliculitis.  Service connection for this disability must therefore be denied.

Shortness of Breath

The Veteran contends that he is entitled to service connection for shortness of breath.  However, the Board notes that he was awarded service connection for asthma in a December 2009 rating decision.  Because shortness of breath is a symptom of the Veteran's asthma, it should be considered when rating that disability.  The separate claim of entitlement to service connection for shortness of breath must therefore be dismissed.  See 38 U.S.C.A. § 7105(d)(5) (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).  If the Veteran is not satisfied with the rating currently assigned for his asthma, he should notify VA.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is denied.

Service connection for PTSD is granted.

Service connection for left upper extremity radiculopathy is granted.

Service connection for right upper extremity radiculopathy is granted.

Service connection for a skin disorder, diagnosed as recurrent furuncles, is granted.

Service connection for folliculitis is denied.

The appeal as to the issue of entitlement to service connection for shortness of breath is dismissed.
REMAND

After reviewing the evidence of record, the Board finds that the issues of entitlement to service connection for sexual dysfunction, thoracic and lumbar spine disabilities, right shoulder disability, TMJ dysfunction, intraoral leukoplakia, dental disorder other than intraoral leukoplakia and TMJ dysfunction for compensation purposes, dental disorder for treatment purposes, facial myalgia, eye disorder, IBS, and intercostal rib sprain must be remanded for additional evidentiary development.

Initially, the Board notes that during the January 2007 VA examination, the Veteran reported receiving private treatment from North Medical Group and Kunkle Chiropractic, in Yuba City, California.  While a one-page letter from Dr. Kunkle is of record, there is no evidence of any actual treatment notes from either Kunkle Chiropractic or North Medical Group.  Because these records may be relevant to the Veteran's claims, the AOJ should request authorization from the Veteran for the purpose of obtaining any outstanding records from these institutions that are pertinent to his claims.  In addition, the AOJ should obtain any outstanding VA treatment records that have not been associated with the claims file.  In particular, there appears to be missing VA records from the period immediately following the Veteran's discharge (in April 2006) until January 2007, and from January 2010 to the present.

With regard to the Veteran's claimed sexual dysfunction, the Board notes that a January 2007 VA psychiatric evaluation indicated that the Veteran had such dysfunction which was potentially related to his psychiatric symptoms.  During his Board hearing, the Veteran confirmed that he has had problems ejaculating that he believes are linked to his psychiatric and/or pain medication.  However, the record contains insufficient evidence to establishing the etiology of this dysfunction, as a VA genitourinary examination has not been performed.  Thus, a remand is required in order to provide an examination to determine the etiology of the claimed sexual dysfunction.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (VA has a duty to obtain an examination if the evidence of record is insufficient to decide a claim).

With regard to the claimed lumbar and thoracic spine disabilities, service treatment records reveal numerous complaints of lower and upper back pain which may reflect distinct disabilities worthy of compensation.  The Veteran argues that these symptoms have persisted since service and entitle him to separate disability ratings.  However, the Board finds that in light of his history of cervical spine disability and associated symptomatology, the precise nature of the Veteran's current lumbar and thoracic spinal symptoms is unclear.  Moreover, he has never been given a VA musculoskeletal examination specific to his lumbar and thoracic spine symptoms.  As such, a remand is necessary in order to provide a VA medical evaluation to determine whether the Veteran has distinct lumbar and/or thoracic spine disabilities, and if so, whether his symptoms therefrom may be distinguished from those resulting from his service-connected cervical spine degenerative disc disease.  A medical analysis should also be obtained to address the Veteran's argument (made during his Board hearing) that he has a right shoulder disability that stems from overcompensating for his service-connected left shoulder and neck injuries.

With regard to the claimed intraoral and dental symptoms, the Board notes that a July 2005 service treatment note refers to "excessive tooth contact" and includes the notation, "Left TMJ dynamic referred pain to the left temple."  In addition, service records confirm that the Veteran was treated for leukoplakia in 2005, possibly as a result of his use of smokeless tobacco.  Post-service records contain no indication of dental or intraoral problems, however, and upon review it is unclear if either leukoplakia or TMJ dysfunction persisted following discharge, as a VA dental examination was never ordered despite the Veteran's repeated requests.  The Board also notes that the Veteran testified during his hearing that he underwent a root canal during service that may have caused residual symptoms.  Accordingly, a VA dental examination should be provided in order to determine the nature and etiology of any current dental and intraoral symptoms.

Relatedly, the Board finds that the claim for dental treatment stemming from an in-service root canal is inextricably intertwined with the Veteran's claim for dental compensation, as the type of treatment the Veteran may be entitled to depends on whether his dental disabilities are service-connected or nonservice-connected.  Therefore, the claim for dental treatment must be held in abeyance pending the requested development and readjudication of the dental compensation claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the claim for facial myalgia, the Board notes that while the Veteran sustained neck injuries and associated neurological symptoms during service, including headaches, the nature and etiology of his facial symptoms are unclear.  Service treatment records reveal in-service diagnoses of myofascial pain syndrome and facial myalgia (in July 2005), and he has complained of generalized facial pain throughout the appeal period.  In addition, scalp pain was noted during the January 2007 VA examination.  However, it is not clear whether these symptoms are part and parcel of the Veteran's service-connected migraine headaches, or are independent from them.  Thus, an examination is required to determine whether the Veteran has a distinct disability manifested by facial pain.  If such a disability is found, particular care should be taken to distinguish any symptomatology resulting solely from that disorder with the Veteran's headaches.

As for the claimed eye disorder, which the Veteran characterizes as myopia, the medical evidence of record (including service medical records) reflects numerous complaints of blurry vision in service.  For example, an April 2004 treatment note indicates a complaint of blurring of the vision for 3-4 seconds.  In addition, the Veteran testified during his hearing that he still has periodic blurry vision.  However, he denied having eye or vision problems during his January 2007 VA examination, and the evidence is insufficient to determine the precise nature of any current eye-related disease.  As the Veteran has not yet received a VA eye examination, one should be provided upon remand.

With respect to the claim for IBS, the Board notes that the Veteran is already in receipt of a noncompensable disability rating for GERD, which the RO indicated was productive of a "feeling of acidity" in the Veteran's stomach.  The Veteran consistently reported having stomach symptoms during and after service, and the service treatment records contain a diagnosis of medication induced IBS on July 25, 2005.  However, it is unclear whether any of his gastrointestinal symptoms are distinct from those contemplated by his evaluation for GERD.  Thus, an examination should be ordered to determine if the Veteran has a current diagnosis of IBS in light of his GERD diagnosis, and, if there is a current diagnosis of IBS, whether his current IBS is related to his in-service manifestations of gastrointestinal problems.

Finally, with respect to the claimed intercostal rib sprain, service records indicate that the Veteran sustained a rib muscle injury in 2004.  A clinical note from May 2004 diagnosed him with "2 torn rib muscles."  He sought treatment for a left rib muscle pain throughout his period of active duty.  Post-service medical and lay evidence reveals that the Veteran has continued to complain of and seek treatment for left rib muscle symptoms since his discharge.  A September 2008 VA treatment note, for example, revealed "pain at the midback radiating forward to left rib cage w/spasm of the left chest wall."  However, because the Board lacks the expertise to make medical determinations, a VA examination is required to ascertain whether there is a nexus between these in-service and post-service symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private treatment records, to include records from North Medical Group and Kunkle Chiropractic.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  Obtain outstanding VA medical records for the period immediately following the Veteran's discharge (April 2006) but prior to January 2007, and for the period from January 2010 to the present.

3.  Have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed sexual dysfunction.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sexual dysfunction had its onset during service or otherwise was due to an event or incident of that service, to include as a side effect of anthrax vaccination.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's sexual dysfunction was caused or aggravated by any medications for service-connected diseases or injuries, to include pain and/or psychiatric medication.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  Have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed lumbar and thoracic spine disabilities.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should respond to the following:

(a) Determine whether the Veteran has had a distinct lumbar spine disability at any time since his discharge from service.  If this question is answered in the affirmative, address whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability had its onset during service, was aggravated during service, or otherwise was due to an event or incident of that service.

(b) Determine whether the Veteran has had a distinct thoracic spine disability at any time since his discharge from service.  If this question is answered in the affirmative, address whether it is at least as likely as not (50 percent probability or more) that the Veteran's thoracic spine disability had its onset during service, was aggravated during service, or otherwise was due to an event or incident of that service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  Have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed right shoulder disability.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should respond to the following:

(a) Has the Veteran had a right shoulder disability at any time since his discharge from service that is distinct from his service-connected cervical spine disability, left shoulder disability, or bilateral upper extremity radiculopathy?  Specifically discuss post-service VA treatment notes indicating right shoulder muscle tenderness.

(b) If question (a) is answered in the affirmative, address whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability had its onset during service, was aggravated during service, or otherwise was due to an event or incident of that service.

(c) If question (a) is answered in the affirmative, address whether it is at least as likely as not (50 percent probability or more) that such disability was (1) caused or (2) aggravated (permanently worsened) by any service-connected injuries, in particular the Veteran's service-connected cervical spine disability, left shoulder disability, or bilateral upper extremity radiculopathy.  Specifically address the Veteran's claim that he overcompensated by using his right arm exclusively after injuring his left arm in service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

6.  Have the Veteran scheduled for a VA dental/intraoral examination to determine the nature and likely etiology of his claimed TMJ dysfunction, intraoral leukoplakia, and any other dental disorders.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should respond to the following:

(a) Identify the nature of any dental disorders since the Veteran's discharge from service.  If a current dental disorder is shown, address whether it is at least as likely as not (50 percent probability or more) that the dental disorder had its onset during service, was aggravated during service, or otherwise was due to an event or incident of that service.  Specifically comment on the service medical records documenting grinding of the teeth and possible TMJ dysfunction.

(b) Identify whether the Veteran has had intraoral leukoplakia at any time since his discharge from service.  If manifestations of intraoral leukoplakia have been demonstrated since discharge, address whether it is at least as likely as not (50 percent probability or more) that the current manifestations of intraoral leukoplakia are consistent with documented in-service manifestations or are otherwise related to service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

7.  Have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed facial myalgia.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should respond to the following:

(a) Identify whether there is a distinct diagnosis associated with the Veteran's complaints of facial and scalp pain.  Specifically comment on the in-service diagnoses of facial myalgia and myofascial pain syndrome.

(b) Differentiate any current symptoms of facial pain from symptoms associated with the Veteran's service-connected migraine headaches.

(c) If a distinct diagnosis of facial myalgia (or other diagnosis contemplated facial pain and related symptomatology) has been provided, address whether it is at least as likely as not (50 percent probability or more) that the current facial pain-type symptoms are consistent with documented in-service manifestations or are otherwise related to service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

8.  Have the Veteran scheduled for a VA eye examination to determine the nature and likely etiology of his claimed eye disorder.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has an eye disorder that had its onset during service, was aggravated during service, or otherwise was due to an event or incident of that service.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's eye disorder was (1) caused or (2) aggravated (permanently worsened) by any service-connected diseases or injuries, to include medications taken therefor.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

9.  Have the Veteran scheduled for a VA gastrointestinal examination to determine the nature and likely etiology of his claimed IBS.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should respond to the following:

(a) Does the Veteran have a post-discharge diagnosis of IBS?

(b) If the answer to question (a) is in the affirmative, is the symptomatology encompassed by the Veteran's IBS distinguishable from his service-connected GERD?

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

10.  Have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed intercostal rib sprain.  The claims file, including relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should clarify the nature of any current intercostal rib muscle symptoms, to include providing a diagnosis as appropriate.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or more) that any current disability manifested by the reported rib symptomatology had its onset during service, was aggravated during service, or otherwise was due to an event or incident of that service.  The examiner should specifically address whether current rib muscle manifestations are consistent with the documented in-service intercostal rib sprain.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

11.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


